Exhibit 10.45

MASTER TRUST AGREEMENT

THIS AGREEMENT OF TRUST (the “Agreement”) effective as of the 1st day of
January, 2002, by and between DYNEGY INC., an Illinois corporation (the
“Employer”), and VANGUARD FIDUCIARY TRUST COMPANY, a trust company incorporated
under Chapter 10 of the Pennsylvania Banking Code (the “Master Trustee”),

WITNESSETH

WHEREAS, the Employer or an affiliate of the Employer has adopted and is
maintaining the Dynegy Inc. 401(k) Savings Plan, the Illinois Power Company
Incentive Savings Plan, the Illinois Power Company Incentive Savings Plan for
Employees Covered Under a Collective Bargaining Agreement, and the Extant, Inc.
401(k) Plan, (each such plan to be referred to individually as “Plan” and
collectively as “Participating Plans”) each for the exclusive benefit of certain
of its Employees; and

WHEREAS, the Dynegy Inc. Benefit Plans Committee (the “Plan Administrator”) is
the fiduciary named in the Participating Plans as having the authority to
control and manage the operation and administration of the Participating Plans;
and

WHEREAS, the Employer has established separate trusts under each Plan (each such
trust hereinafter referred to individually as “Trust” and collectively as
“Trusts”); and

WHEREAS, each Trust provides or may provide that some or all of the assets held
in such Trust may be delivered to the Master Trustee to be held, administered
and invested pursuant to this Master Trust Agreement; and

WHEREAS, the Employer wishes to appoint the Master Trustee as Master Trustee for
the assets of the Participating Plans that comprise the Dynegy Stock Fund, the
Stable Value Fund, the Strategic Growth Fund, the Strategic Moderate Growth
Fund, and the Strategic Conservative Growth Fund; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Employer and the Master Trustee deem it necessary and desirable to
enter into a written agreement of trust;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree and declare as
follows:

ARTICLE I

ESTABLISHMENT OF THE MASTER TRUST

Section 1.1. The Employer and the Master Trustee hereby agree to the
establishment of a master trust (“Master Trust”) consisting of such sums as
shall from time to time be paid to the Master Trustee under the Participating
Plans and such earnings, income and appreciation as may accrue thereon, which,
less payments made by the Master Trustee to carry out the purposes of the
Participating Plans, are referred to herein as the “Fund”. The Master Trustee
shall carry out the duties and responsibilities herein specified, but shall be
under no duty to determine whether the amount of any contribution by the
Employer or any Participant is in accordance with the terms of the Participating
Plans nor shall the Master Trustee be responsible for the collection of any
contributions required under the Participating Plans. The Master Trust is hereby
adopted as a part of each Participating Plan. Participation in the Master Trust
shall be limited to the Participating Plans, each of which is exempt from
taxation under section 501(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), by reason of section 401(a) of the Code.

Section 1.2. The Fund shall be held, invested, reinvested and administered by
the Master Trustee in accordance with the terms of the Participating Plans and
this Agreement solely in the interest of Participants and their beneficiaries
and for the exclusive purpose of providing benefits to Participants and their
beneficiaries and defraying reasonable expenses of administering the
Participating Plans.

Section 1.3. The Master Trustee shall pay benefits and expenses from the Fund
only upon the written direction of the Plan Administrator. The Master Trustee
shall be fully entitled to rely on such directions furnished by the Plan
Administrator, and shall be under no duty to ascertain whether the directions
are in accordance with the provisions of the Participating Plans. The Employer
or the Plan Administrator may also direct the Master Trustee to deliver assets
of this Fund to any of the trust agreements under the Participating Plans.

 

2



--------------------------------------------------------------------------------

ARTICLE II

INVESTMENT OF THE FUND

Section 2.1. The Plan Administrator shall have the exclusive authority and
discretion to select the investment funds (“Investment Funds”) available for
investment under the Participating Plans. In making such selection, the Plan
Administrator shall use the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims. The available investments under the
Participating Plans shall be sufficiently diversified so as to minimize the risk
of large losses, unless under the circumstances it is clearly prudent not to do
so. The Employer shall notify the Trustee in writing of the selection of the
Investment Funds currently available for investment under the Participating
Plans, and any changes thereto. As of the effective date of this Agreement, the
purpose of the Master Trust is to facilitate the investment of the assets of the
Participating Plans that comprise the Dynegy Stock Fund, the Stable Value Fund,
the Strategic Growth Fund, the Strategic Moderate Growth Fund and the Strategic
Conservative Growth Fund.

Section 2.2. Subject to the provisions of Section 2.1, the Master Trustee shall
have the authority, in addition to any authority given by law, to exercise the
following powers in the administration of the Master Trust:

(a) to invest and reinvest all or a part of the Fund in accordance with
Participants’ investment directions in any available Investment Fund without
restriction to investments authorized by fiduciaries, including, without
limitation on the amount that may be invested therein, any common, collective or
commingled trust fund maintained by the Master Trustee. Any investment in, and
any terms and conditions of, any common, collective or commingled trust fund
available only to employee trusts which meets the requirements of the Code, or
corresponding provisions of subsequent income tax laws of the United States,
shall constitute an integral part of this Agreement and the Participating Plans;

 

3



--------------------------------------------------------------------------------

(b) to dispose of all or any part of the investments, securities, or other
property which may from time to time or at any time constitute the Fund in
accordance with the directions by the Plan Administrator furnished to it
pursuant to Section 1.3, and to make, execute and deliver to the purchasers
thereof good and sufficient deeds of conveyance therefor, and all assignments,
transfers and other legal instruments, either necessary or convenient for
passing the title and ownership thereto, free and discharged of all trusts and
without liability on the part of such purchasers to see to the application of
the purchase money;

(c) to hold short-term investments to the extent necessary to pay benefits or
expenses of the Participating Plans;

(d) to cause any investment of the Fund to be registered in the name of the
Master Trustee or the name of its nominee or nominees or to retain such
investment unregistered or in a form permitting transfer by delivery; provided
that the books and records of the Master Trustee shall at all times show that
all such investments are part of the Fund;

(e) except as provided further in Article IV hereof with respect to shares of
common stock of the Employer (“Company Stock”) that are held by the Fund, to
vote in person or by proxy with respect to all mutual fund shares which are held
by Participating Plans (other than mutual fund shares acquired at the direction
of a Participant pursuant to an individual brokerage account option that is an
investment alternative under the Plan) solely in accordance with directions
furnished to it by the Plan Administrator, and to vote in person or by proxy and
to make all tender offer decisions with respect to all other securities credited
to a Participant’s separate accounts under the Participating Plans solely in
accordance with written directions furnished to it by the Participant;

(f) with the consent of the Plan Administrator, to consult and employ any
suitable agent to act on behalf of the Master Trustee and to contract for legal,
accounting, clerical and other services deemed necessary by the Master Trustee
to manage and administer the Fund according to the terms of the Participating
Plans and this Agreement;

(g) upon the written direction of the Plan Administrator, to make loans from the

 

4



--------------------------------------------------------------------------------

Fund to Participants in amounts and on terms approved by the Plan Administrator
in accordance with the provisions of the Participating Plans; provided that the
Employer shall have the responsibility for collecting all loan repayments
required to be made under the Participating Plans and for furnishing the Master
Trustee with copies of all promissory notes evidencing such loans; and

(h) to pay from the Fund all taxes imposed or levied with respect to the Fund or
any part thereof under existing or future laws, and to contest the validity or
amount of any tax, assessment, claim or demand respecting the Fund or any part
thereof.

Section 2.3. Except as may be authorized by regulations promulgated by the
Secretary of Labor, the Master Trustee shall not maintain the indicia of
ownership in any assets of the Fund outside of the jurisdiction of the district
courts of the United States.

ARTICLE III

DUTIES AND RESPONSIBILITIES

Section 3.1. The Master Trustee, the Employer and the Plan Administrator shall
each discharge their assigned duties and responsibilities under this Agreement
and each of the Participating Plans solely in the interest of Participants and
their beneficiaries in the following manner:

(a) for the exclusive purpose of providing benefits to Participants and their
beneficiaries and defraying reasonable expenses of administering the Plan;

(b) with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims;

(c) by diversifying the available investments under the Participating Plans so
as to minimize the risk of large losses, unless under the circumstances it is
clearly prudent not to do so; and

 

5



--------------------------------------------------------------------------------

(d) in accordance with the provisions of each of the Participating Plans and
this Agreement insofar as they are consistent with the provisions of ERISA.

Section 3.2. The Master Trustee shall keep full and accurate accounts of all
receipts, investments, disbursements and other transactions hereunder, including
full and accurate accounts and records indicating the interest of each
Participating Plan in the Fund and the Master Trust and such other specific
records as may be agreed upon in writing between the Employer and the Master
Trustee. All such accounts, books and records shall be open to inspection and
audit at all reasonable times by any authorized representative of the Employer
or the Plan Administrator. A Participant may examine only those individual
account records pertaining directly to him.

Section 3.3. Within 120 days after the end of each Participating Plan’s Plan
Year or within 120 days after its removal or resignation, the Master Trustee
shall file with the Employer and successor trustee a written account of the
administration of the Fund showing all transactions effected by the Master
Trustee subsequent to the period covered by the last preceding account to the
end of such Participating Plan’s Plan Year or date of removal or resignation and
all property held at its fair market value at the end of the accounting period.
Upon approval of such accounting by the Employer, neither the Employer nor the
Plan Administrator shall be entitled to any further accounting by the Master
Trustee except in the case of manifest error. Within one year from the date on
which the accounting is delivered to the Employer, the Employer shall approve
such accounting either by written notice of approval delivered to the Master
Trustee or by failure to express objection to such accounting.

Section 3.4. In accordance with the terms of the Participating Plans, the Master
Trustee shall open and maintain separate accounts in the name of each
Participant in order to record all contributions by or on behalf of the
Participant under the Participating Plans and any earnings, losses and expenses
attributable thereto. The Plan Administrator shall furnish the Master Trustee
with written instructions enabling the Master Trustee to allocate properly all
contributions and other amounts under the Participating Plans to the separate
accounts of Participants. In making such allocation, the Master Trustee shall be
fully entitled to rely on the instructions furnished by the Plan Administrator
and shall be under no duty to make any inquiry or investigation with respect
thereto.

 

6



--------------------------------------------------------------------------------

Section 3.5. The Master Trustee shall furnish each Participant with statements
quarterly, reflecting the current fair market value of the Participant’s
separate accounts under the Participating Plans.

Section 3.6. The Master Trustee shall not be required to determine the facts
concerning the eligibility of any Participant to participate in the
Participating Plans, the amount of benefits payable to any Participant or
beneficiary under the Participating Plans, or the date or method of payment or
disbursement. The Master Trustee shall be fully entitled to rely solely upon the
written advice and directions of the Plan Administrator as to any such question
of fact.

Section 3.7. Unless resulting from the Master Trustee’s negligence, misconduct,
lack of good faith, or breach of its duties or obligations under this Agreement
or ERISA, the Employer shall indemnify and save harmless the Master Trustee
from, against, for and in respect of any and all damages, losses, obligations,
liabilities, liens, deficiencies, costs and expenses, including without
limitation, reasonable attorney’s fees incident to any suit, action,
investigation, claim or proceedings suffered, sustained, incurred or required to
be paid by the Master Trustee in connection with the Participating Plans- or
this Agreement.

The Master Trustee shall indemnify and save harmless the Employer, the
Participating Plans, and the Plan Administrator from, against, for and in
respect of any and all damages, losses, obligations, liabilities, liens,
deficiencies, costs and expenses, including without limitation, reasonable
attorneys’ fees, incident to any suit, action, investigation, claim or
proceedings suffered, sustained, or incurred as a result of the Master Trustee’s
negligence, willful misconduct, lack of good faith, or breach of its duties or
obligations under this Agreement or ERISA.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

VOTING AND OTHER RIGHTS OF COMPANY STOCK

Section 4.1. Each Participant or beneficiary of a deceased Participant (referred
to herein collectively as Participant) shall have the right to direct the Master
Trustee as to the manner of voting and the exercise of all other rights which a
shareholder of record has with respect to shares (and fractional shares) of
Company Stock which have been allocated to the Participant’s separate account
including, but not limited to, the right to sell or retain shares in a public or
private tender offer.

Section 4.2. All shares (and fractional shares) of Company Stock for which the
Master Trustee has not received timely Participant directions shall be voted or
exercised by the Master Trustee in the same proportion as the shares (and
fractional shares) of Company Stock for which the Master Trustee received timely
Participant directions, except in the case where to do so would be inconsistent
with the provisions of Title I of ERISA. All reasonable efforts shall be made to
inform each Participant that shares of Company Stock for which the Master
Trustee does not receive Participant direction shall be voted pro rata in
proportion to the shares for which the Master Trustee has received Participant
direction.

Section 4.3. Notwithstanding anything to the contrary, in the event of a tender
offer for Company Stock, the Master Trustee shall interpret a Participant’s
silence as a direction not to tender the shares of Company Stock allocated to
the Participant’s separate account and, therefore, the Master Trustee shall not
tender any shares (or fractional shares) of Company Stock for which it does not
receive timely directions to tender such shares (or fractional shares) from
Participants, except in the case where to do so would be inconsistent with the
provisions of Title I of ERISA. Furthermore, tender offer materials provided to
Participants shall specifically inform Participants that the Master Trustee
shall interpret a Participant’s silence as a direction not to tender the
Participant’s shares of Company Stock.

Section 4.4. Each Participant exercising his authority under this Article shall
be considered a named fiduciary of the Plan within the meaning of ERISA
Section 402(a)(2) with respect to the voting

 

8



--------------------------------------------------------------------------------

directions or response to an offer provided by the Participant (including in the
case where a Participant’s silence is treated by the Master Trustee as a
direction not to tender as provided under Section 4.3 hereof).

Section 4.5. Information relating to the purchase, holding and sale of
securities and the exercise of voting, tender and other similar rights with
respect to Company Stock by Participants and beneficiaries shall be maintained
in accordance with procedures that are designed to safeguard the confidentiality
of such information, except to the extent necessary to comply with Federal laws
or State laws not preempted by ERISA. The Master Trustee shall be the fiduciary
who is responsible for ensuring that such procedures are sufficient to safeguard
the confidentiality of the information described above and that such procedures
are followed.

ARTICLE V

PROHIBITION OF DIVERSION

Section 5.1. Except as provided in Section 5.2 of this Article, at no time prior
to the satisfaction of all liabilities with respect to Participants and their
beneficiaries under any Participating Plan shall any part of the equitable share
of such Participating Plan in the corpus or income of the Fund be used for, or
diverted to, purposes other than for the exclusive benefit of Participants or
their beneficiaries with respect to such Participating Plan, or for defraying
reasonable expenses of administering the Participating Plan. Except as permitted
by ERISA and the Code, no Participating Plan may make any assignment, in whole
or in part, of its beneficial interest in the Master Trust.

Section 5.2. The provisions of Section 5.1 notwithstanding, contributions made
by the Employer under the Participating Plans may be returned to the Employer
under the following conditions:

(a) If a contribution is made by mistake of fact, such contribution may be
returned to the Employer within one year of the payment of such contribution;

(b) Contributions to the Participating Plans are specifically conditioned upon
their deductibility under the Code. To the extent a deduction is disallowed for
any such

 

9



--------------------------------------------------------------------------------

contribution, it may be returned to the Employer within one year after the
disallowance of the deduction. Contributions which are not deductible in the
taxable year in which made but are deductible in subsequent taxable years shall
not be considered to be disallowed for purposes of this subsection; and

(c) Contributions to the Participating Plans are specifically conditioned on
initial qualification of the Participating Plans under the Code. If a
Participating Plan is determined to be disqualified, contributions made in
respect of any period subsequent to the effective date of such disqualification
may be returned to the Employer within one year after the date of denial of
qualification.

ARTICLE VI

COMMUNICATION WITH PLAN ADMINISTRATOR AND EMPLOYER

Section 6.1. Whenever the Master Trustee is permitted or required to act upon
the directions or instructions of the Plan Administrator, the Master Trustee
shall be entitled to act upon any written communication signed by any person or
agent designated to act as or on behalf of the Plan Administrator. Such person
or agent shall be so designated either under the provisions of the Participating
Plans or in writing by the Employer and their authority shall continue until
revoked in writing. The Master Trustee shall incur no liability for failure to
act on such person’s or agent’s instructions or orders without written
communication, and the Master Trustee shall be fully protected in all actions
taken in good faith in reliance upon any instructions, directions,
certifications and communications believed to be genuine and to have been signed
or communicated by the proper person.

Section 6.2. The Employer shall notify the Master Trustee in writing as to the
appointment, removal or resignation of any person designated to act as or on
behalf of the Plan Administrator. After such notification, the Master Trustee
shall be fully protected in acting upon the directions of, or dealing with, any
person designated to act as or on behalf of the Plan Administrator until it
receives notice to the contrary, after which notice the Master Trustee shall not
act upon the directions of the person removed.

 

10



--------------------------------------------------------------------------------

The Master Trustee shall have no duty to inquire into the qualifications of any
person designated to act as or on behalf of the Plan Administrator.

ARTICLE VII

MASTER TRUSTEE’S COMPENSATION

Section 7.1. The Master Trustee shall be entitled to reasonable compensation for
its services as is agreed upon with the Employer. If approved by the Plan
Administrator, the Master Trustee shall also be entitled to reimbursement for
all direct expenses properly and actually incurred on behalf of the
Participating Plans. Such compensation or reimbursement shall be paid to the
Master Trustee out of the Fund unless paid directly by the Employer.

ARTICLE VIII

RESIGNATION AND REMOVAL OF MASTER TRUSTEE

Section 8.1. The Master Trustee may resign at any time by written notice to the
Employer which shall be effective 45 days after delivery unless prior thereto a
successor Master Trustee shall have been appointed.

Section 8.2. The Master Trustee may be removed by the Employer at any time upon
written notice to the Master Trustee; such notice, however, may be waived by the
Master Trustee.

Section 8.3. The appointment of a successor Master Trustee hereunder shall be
accomplished by and shall take effect upon the delivery to the resigning or
removed Master Trustee, as the case may be, of written notice of the Employer
appointing such successor Master Trustee, and an acceptance in writing of the
office of successor Master Trustee hereunder executed by the successor so
appointed. Any successor Master Trustee may be either a corporation authorized
and empowered to exercise trust powers or one or more individuals. If within 45
days after notice of resignation shall have been given under the provisions of
this article a successor Master Trustee shall not have been appointed, the
resigning Master Trustee or the Employer may apply to any court of competent
jurisdiction for the appointment of a successor Master Trustee.

 

11



--------------------------------------------------------------------------------

Section 8.4. Upon the appointment of a successor Master Trustee, the resigning
or removed Master Trustee shall transfer and deliver the Fund to such successor
Master Trustee, after reserving such reasonable amount as approved by the
Employer to provide for its expenses in the settlement of its account, the
amount of any compensation due to it and any sums chargeable against the Fund
for which it may be liable.

ARTICLE IX

INSURANCE COMPANIES

Section 9.1. If any contract issued by an insurance company shall form a part of
the Master Trust assets, the insurance company shall not be deemed a party to
this Agreement. A certification in writing by the Master Trustee as to the
occurrence of any event contemplated by this Agreement or the Participating
Plans shall be conclusive evidence thereof and the insurance company shall be
protected in relying upon such certification and shall incur no liability for so
doing. With respect to any action under any such contract, the insurance company
may deal with the Master Trustee as the sole owner thereof and need not see that
any action of the Master Trustee is authorized by this Agreement or the
Participating Plans. Any change made or action taken by an insurance company
upon the direction of the Master Trustee shall fully discharge the insurance
company from all liability with respect thereto, and it need not see to the
distribution or further application of any moneys paid by it to the Master
Trustee or paid in accordance with the direction of the Master Trustee.

ARTICLE X

AMENDMENT AND TERMINATION OF THE MASTER TRUST AND PARTICIPATING

PLANS

Section 10.1. The Employer may, by delivery to the Master Trustee of an
instrument in

 

12



--------------------------------------------------------------------------------

writing, amend, terminate or partially terminate this Agreement at any time;
provided, however, that no amendment shall increase the duties or liabilities of
the Master Trustee without the Master Trustee’s consent; and, provided further,
that no amendment shall divert any part of the Fund to any purpose other than
providing benefits to Participants and their beneficiaries or defraying
reasonable expenses of administering the Participating Plans.

Section 10.2. If any of the Participating Plans is terminated in whole or in
part, or if the Employer permanently discontinues its contributions to any of
the Participating Plans, the Master Trustee shall distribute the portion of the
Fund allocable to such Participating Plan or any part thereof in such manner and
at such times as the Plan Administrator shall direct in writing. In the absence
of receipt of such written directions within 90 days after the effective date of
such termination, the Master Trustee shall distribute the portion of the Fund
allocable to such Participating Plan in accordance with the provisions of such
Participating Plan.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.1. Unless the context of this Agreement clearly indicates otherwise,
the terms defined in the Participating Plans shall, when used herein, have the
same meaning as in the Participating Plans.

Section 11.2. Subject to the provisions of the Participating Plans, no
Participant or beneficiary shall have the right to alienate, encumber or assign
any of the payments or proceeds or any other interest arising out of or created
by the Participating Plans.

Section 11.3. Nothing contained in this Agreement or in the Participating Plans
shall require the Employer to retain any Employee in its service.

Section 11.4. Any person dealing with the Master Trustee may rely upon a copy of
this Agreement and any amendments thereto certified to be true and correct by
the Master Trustee.

 

13



--------------------------------------------------------------------------------

Section 11.5. The Master Trustee hereby acknowledges receipt of a copy of the
Participating Plans. The Employer will cause a copy of any amendment to a
Participating Plan to be delivered to the Master Trustee.

Section 11.6. The construction, validity and administration of this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania, except to the
extent that such laws have been specifically superseded by ERISA.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Attest:     DYNEGY INC.

(Illegible)

    By:  

(Illegible)

    Title:   VP, Rewards & Technology Attest:    
VANGUARD FIDUCIARY TRUST COMPANY

(Illegible)

    By:  

(Illegible)

      Principal - Legal

 

14